Exhibit 10.38

EXECUTION COPY

 

LOGO [g658698g53a44.jpg]

  RBC Capital Markets, LLC   3 World Financial Center   200 Vesey Street   New
York, New York 10281   Telephone: (212) 858-7000

January 9, 2014

To: TTM Technologies, Inc.

1665 Scenic Avenue, Suite 250

Costa Mesa, California 92626

Attention: Treasurer

Telephone No.: (714) 327-3049

Facsimile No.: (714) 668-9411

Re: Additional Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by TTM Technologies, Inc.
(“Company”) to Royal Bank of Canada (“Dealer”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. The Transaction shall be
deemed to be a Share Option Transaction within the meaning set forth in the
Equity Definitions.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:

    

Trade Date:

    

January 9, 2014

Effective Date:

    

The Premium Payment Date

Warrants:

    

Equity call warrants, each giving the holder the right to purchase one Share at
the Strike Price, subject to the Settlement Terms set forth below. For the
purposes of the Equity Definitions, each reference to a Warrant herein shall be
deemed to be a reference to a Call Option.



--------------------------------------------------------------------------------

Warrant Style:

    

European

Seller:

    

Company

Buyer:

    

Dealer

Shares:

    

The common stock of Company, par value USD 0.001 per Share (Exchange symbol
“TTMI”)

Number of Warrants:

    

622,568, subject to adjustment as provided herein.

Warrant Entitlement:

    

One Share per Warrant

Strike Price:

    

USD 14.2635 Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, in no event shall the Strike Price be
subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD 8.25, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

Premium:

    

USD 810,600

Premium Payment Date:

    

January 14, 2014

Exchange:

    

The NASDAQ Global Select Market

Related Exchange(s):

    

All Exchanges

Procedures for Exercise:

    

Expiration Time:

    

The Valuation Time

Expiration Date(s):

    

Each Scheduled Trading Day set forth on Annex A to this Confirmation shall be an
“Expiration Date” for a number of Warrants equal to the Daily Number of Warrants
on such date; provided that, notwithstanding anything to the contrary in the
Equity Definitions, if any such date is a Disrupted Day, the Calculation Agent
shall make adjustments, if applicable, to the Daily Number of Warrants or shall
reduce such Daily Number of Warrants to zero for which such day shall be an
Expiration Date and shall designate a Scheduled Trading Day or a number of
Scheduled Trading Days as the Expiration Date(s) for the remaining Daily Number
of Warrants or a portion thereof for the originally scheduled Expiration Date;
and provided further that if such Expiration Date has not occurred pursuant to
this clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under the Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the

 

2



--------------------------------------------------------------------------------

    

Calculation Agent shall determine using commercially reasonable means.

Daily Number of Warrants:

    

For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Date(s)”.

Automatic Exercise:

    

Applicable; and means that a number of Warrants for each Expiration Date equal
to the Daily Number of Warrants (as adjusted pursuant to the terms hereof) for
such Expiration Date will be deemed to be automatically exercised; provided that
“In- the-Money” means that the Settlement Price for such Expiration Date exceeds
the Strike Price for such Expiration Date; and provided further that all
references in Section 3.4(b) of the Equity Definitions to “Physical Settlement”
shall be read as references to “Net Share Settlement”.

Market Disruption Event:

    

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

Valuation:

    

Valuation Time:

    

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

    

Each Exercise Date.

Settlement Terms:

    

Settlement Method:

    

Net Share Settlement.

Net Share Settlement:

    

On the relevant Settlement Date, Company shall deliver to Dealer the Share
Delivery Quantity of Shares for such Settlement Date to the account specified
hereto free of payment through the Clearance System, and Company shall pay to
Dealer cash in lieu of delivering any fractional Share based on the Settlement
Price on the relevant Valuation Date.

Share Delivery Quantity:

    

For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date in respect of such Settlement
Date, rounded down to the nearest whole number.

Net Share Settlement Amount:

    

For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for such Settlement Date and (iii) the Warrant
Entitlement.

 

3



--------------------------------------------------------------------------------

Settlement Price:

    

For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page TTMI <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

Settlement Date(s):

    

As determined in reference to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

Other Applicable Provisions:     

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement:     

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3. Additional Terms applicable to the Transaction:

Adjustments applicable to the Warrants:

Method of Adjustment:

    

Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

New Shares:

    

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) in its entirety and replacing it with the phrase “publicly
quoted, traded or listed on any of the New

 

4



--------------------------------------------------------------------------------

    

York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors)” and (b) by inserting immediately prior to the
period the phrase “and (iii) of an entity or person organized under the laws of
the United States, any State thereof or the District of Columbia that also
becomes the legal successor of the Company under the Transaction following such
Merger Event or Tender Offer.

Consequence of Merger Events:

Merger Event:

    

Applicable, provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:

    

Modified Calculation Agent Adjustment

Share-for-Other:

    

Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

    

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).

Consequence of Tender Offers:

Tender Offer:

    

Applicable; provided however that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(C) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(C) will apply.

Share-for-Share:

    

Modified Calculation Agent Adjustment

Share-for-Other:

    

Modified Calculation Agent Adjustment

Share-for-Combined:

    

Modified Calculation Agent Adjustment

Announcement Event:

    

If an Announcement Date occurs in respect of a Merger Event (for the avoidance
of doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein) or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (the
“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the

 

5



--------------------------------------------------------------------------------

    

Transaction whether prior to or after the Announcement Event or for any period
of time, including, without limitation, the period from the Announcement Event
to the relevant Announcement Event Adjustment Date). If the Calculation Agent
determines that such economic effect on any Warrant is material to the fair
value of any such Warrant to Dealer as a result of changes to the inputs to
Dealer’s option pricing model(s), which changes are a direct result of the
Announcement Event, then on the Announcement Event Adjustment Date for such
Warrant, the Calculation Agent may make such adjustment to the exercise,
settlement, payment or any other terms of such Warrant as the Calculation Agent
determines appropriate to account for such economic effect to such fair value,
which adjustment shall be effective immediately prior to the exercise,
termination or cancellation of such Warrant, as the case may be (it being
understood and agreed that the Calculation Agent shall provide to Company
reasonable documentary evidence of such changes to such inputs, subject to, and
in accordance with, Section 4 hereof).

Announcement Date:

    

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any bona
fide” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, and (iv) inserting the words “by Company, its board
of directors or any advisor to or agent of Company” after the word
“announcement” in the second and the fourth lines thereof.

Nationalization, Insolvency or Delisting:

    

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

Change in Law:

    

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:

    

Not Applicable

Insolvency Filing:

    

Applicable

Hedging Disruption:

    

Applicable; provided that:

 

6



--------------------------------------------------------------------------------

  

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

  

Not Applicable

Loss of Stock Borrow:

  

Applicable

Maximum Stock Loan Rate:

  

100 basis points

Increased Cost of Stock Borrow:

  

Applicable

Initial Stock Loan Rate:

  

25 basis points

Hedging Party:

  

Dealer for all applicable Additional Disruption Events

Determining Party:

  

Dealer for all applicable Extraordinary Events

Non-Reliance:

  

Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

4. Calculation Agent:

  

Dealer.

5. Account Details:

  

 

  (a)

Account for payments to Company:

To be provided by Company

Account for delivery of Shares from Company:

To be provided by Company

 

  (b)

Account for payments to Dealer:

Royal Bank of Canada

JP Morgan Chase NY (CHASUS33)

ABA#: 021-000-021

Royal Bank of Canada (ROYCUS3X)

A/C #: 920-1-033363 A/C 204-1499

Reference: TTM Technologies, Inc.

Account for delivery of Shares to Dealer:

 

7



--------------------------------------------------------------------------------

To be provided by Dealer

6. Offices:

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

The Office of Dealer for the Transaction is: New York

7. Notices: For purposes of this Confirmation:

 

  (a)

Address for notices or communications to Company:

TTM Technologies, Inc.

1665 Scenic Avenue, Suite 250

Costa Mesa, California 92626

Attention: Treasurer

Telephone No.: (714) 327-3049

Facsimile No.: (714) 668-9411

 

  (b)

Address for notices or communications to Dealer:

 

 

        To:

  

Royal Bank of Canada

    

c/o RBC Capital Markets, LLC

    

3 World Financial Center

    

200 Vesey Street

    

New York, New York 10281

 

        Attn:

  

Structured Derivatives Documentation

 

        Telephone:

  

(212) 858-7000

 

        Facsimile:

  

(212) 428-3053

 

        Email:

  

SEDDOC@rbccm.com

8. Representations and Warranties of Company

The representations and warranties of Company set forth in Section 3 of the
Underwriting Agreement (the “Underwriting Agreement”) dated as of December 16,
2013 among Company and J.P. Morgan Securities LLC and RBS Securities Inc., as
representatives of the Underwriters party thereto (the “Underwriters”) are true
and correct and are hereby deemed to be repeated to Dealer as if set forth
herein. Company hereby further represents and warrants to Dealer on the date
hereof, on and as of the Premium Payment Date and, in the case of the
representations in Section 8(d), at all times until termination of the
Transaction, that:

 

  (a)

Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

8



--------------------------------------------------------------------------------

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 

  (c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (d)

A number of Shares equal to the Maximum Amount (as defined below) (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Company. The Warrant Shares have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrant following the
exercise of the Warrant in accordance with the terms and conditions of the
Warrant, will be validly issued, fully-paid and non-assessable, and the issuance
of the Warrant Shares will not be subject to any preemptive or similar rights.

 

  (e)

Company is not and will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

  (f)

Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended (the “CEA”)) because
one or more of the following is true:

Company is a corporation, partnership, proprietorship, organization, trust or
other entity and:

 

  (A)

Company has total assets in excess of USD 10,000,000;

 

  (B)

the obligations of Company hereunder are guaranteed, or otherwise supported by a
letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(18)(A)(i) through (iv), 1a(18)(A)(v)(I),
1a(18)(A)(vii) or 1a(18)(C) of the CEA; or

 

  (C)

Company has a net worth in excess of USD 1,000,000 and has entered into this
Agreement in connection with the conduct of Company’s business or to manage the
risk associated with an asset or liability owned or incurred or reasonably
likely to be owned or incurred by Company in the conduct of Company’s business.

 

  (g)

Company and each of its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Company or the Shares.

 

  (h)

Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least USD 50,000,000.

9. Other Provisions:

 

  (a)

Opinions. Company shall deliver an opinion of counsel, dated as of the Trade
Date, to Dealer with respect to the matters set forth in Sections 8(a) through
(d) of this Confirmation.

 

9



--------------------------------------------------------------------------------

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 79.5 million (in the case of the first such notice) or
(ii) thereafter more than 2.9 million less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c)

Regulation M. Company is not on the date hereof engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than (i) a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M and (ii) the distribution of up to USD
250,000,000 principal amount of 1.75% Convertible Senior Notes due December 15,
2020. Company shall not, until the second Scheduled Trading Day immediately
following the Trade Date, engage in any such distribution.

 

  (d)

No Manipulation. Company is not entering into the Transaction to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent,

 

10



--------------------------------------------------------------------------------

 

transfer or assign all or any part of its rights or obligations under the
Transaction to any third party. If at any time at which (A) the Section 16
Percentage exceeds 7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Warrants to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a Terminated
Portion, a payment shall be made pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants underlying the Terminated Portion, (2) Company were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Warrants and the Warrant Entitlement
and (2) the aggregate number of Shares underlying any other warrants purchased
by Dealer from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or would result in a
material adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, as a result of (w) a change
of any law, rule, regulation or regulatory order applicable to Dealer in respect
of which Dealer provides to Company, upon Company’s request, reasonable
documentary evidence of such change in law, rule, regulation or regulatory
order, (x) a material amendment to the formation documents of Company relating
to ownership of Shares and/or Dealer’s hedging activity in the Shares or
derivatives linked to the Shares, (y) a change in the legal form of Company or
(z) a material change in the lines of business that results in Company being in
a different industry category, in each case, occurring after the Trade Date,
minus (B) 1% of the number of Shares outstanding. Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Dealer to
purchase, sell, receive or deliver any Shares or other securities, or make or
receive any payment in cash, to or from Company, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations; provided that such delivery to such affiliate shall not
cause Company to be required to pay the designee on any payment date an amount
under Section 2(i)(4) of the Agreement greater than an amount that Company would
have been required to pay to Dealer in the absence of such designation, except
to the extent that the greater amount is due to a Change in Tax Law, that would
result in an Indemnifiable Tax, after the date of such designation. Dealer shall
be discharged of its obligations to Company to the extent of any such
performance.

 

11



--------------------------------------------------------------------------------

  (f)

Dividends. If at any time during the period from and excluding the Trade Date,
to and including the Expiration Date, an ex-dividend date for a cash dividend
occurs with respect to the Shares, then the Calculation Agent will adjust any of
the Strike Price, Number of Warrants and/or Daily Number of Warrants to preserve
the fair value of the Warrants to Dealer after taking into account such dividend
or lack thereof.

 

  (g)

Role of Agent. Dealer has appointed, as its agent, its indirect wholly-owned
subsidiary, RBC Capital Markets, LLC (“RBCCM”), for purposes of conducting, on
Dealer’s behalf, a business in privately negotiated transactions in options and
other derivatives. Company hereby is advised that Dealer, the principal and
stated counterparty in such transactions, duly has authorized RBCCM to market,
structure, negotiate, document, price, execute and hedge transactions in
over-the-counter derivative products. RBCCM does not act as agent of Company.
For the avoidance of doubt, any performance by Dealer of its obligations
hereunder solely to RBCCM shall not relieve Dealer of such obligations. RBCCM’s
performance to Company of Dealer’s obligations hereunder shall relieve Dealer of
such obligations to the extent of such performance. Any performance by Company
of its obligations (including notice obligations) through or by means of RBCCM’s
agency for Dealer shall constitute good performance of Company’s obligations
hereunder to Dealer.

 

  (h)

Additional Provisions.

 

  (i)

Amendments to the Equity Definitions:

(A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.

(B) Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing
the words “a diluting or concentrative” with “an”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

(C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

(D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

(F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

12



--------------------------------------------------------------------------------

(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”

(ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, and (2) Company shall be deemed the sole Affected
Party and the Transaction shall be deemed the sole Affected Transaction:

(A) Consummation of (x) any recapitalization, reclassification, or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares will be converted into, or exchanged for, stock,
other securities, other property or assets or (y) any share exchange,
consolidation, or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (z) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries;
provided, however, that a transaction described in clause (y) in which the
holders of all classes of the common equity of Company immediately prior to such
transaction own, directly or indirectly, more than 50% of all classes of the
common equity of the continuing or surviving corporation or transferee or the
parent thereof immediately after such transaction in substantially the same
portions as such ownership immediately prior to such transaction will not
constitute an Additional Termination Event.

An Additional Termination Event as a result of Section 9(h)(ii)(A) will not be
deemed to have occurred, however, if at least 90% of the consideration received
or to be received by Company’s common stockholders, excluding cash payments for
fractional shares and cash payments in respect of dissenters’ or appraisal
rights, in connection with the transaction or transactions otherwise
constituting the Additional Termination Event consists of shares of common stock
traded on any of The New York Stock Exchange, The NASDAQ Global Select Market or
The NASDAQ Global Market (or any of their respective successors) or which will
be so listed or quoted when issued or exchanged in connection with an Additional
Termination Event, and as a result of such transaction or transactions otherwise
constituting the Additional Termination Event, the Shares will consist of such
consideration, excluding cash payments for fractional Shares.

(B) There is a default by Company or any of its subsidiaries with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of $30 million (or its foreign currency equivalent) in the aggregate
of Company and/or any such subsidiary, whether such indebtedness now exists or
shall hereafter be created (x) resulting in such indebtedness becoming or being
declared due and payable or (y) constituting a failure to pay the principal or
interest of any such debt when due and payable (giving effect to any applicable
grace period) at its stated maturity, upon required repurchase, upon declaration
or otherwise.

(C) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries, and its and their employee benefit
plans, has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the common equity of Company representing more
than 50% of the voting power of such common equity.

 

13



--------------------------------------------------------------------------------

(D) Company’s stockholders approve any plan or proposal for the liquidation or
dissolution of Company.

(E) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical (at any time prior to the first
anniversary of the Effective Date), or illegal (at any time prior to the last
Settlement Date), to hedge its obligations pursuant to the Transaction in the
public market without registration under the Securities Act or as a result of
any legal, regulatory or self-regulatory requirements or related policies and
procedures.

 

  (i)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Neither party shall have the right
to set off any obligation that it may have to the other party under the
Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise.

 

  (j)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Company’s control, or (iii) an Event of Default in which
Company is the Defaulting Party or a Termination Event in which Company is the
sole Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case that
resulted from an event or events outside Company’s control), and if Company
would owe any amount to Dealer pursuant to Section 6(d)(ii) of the Agreement or
any Cancellation Amount pursuant to Article 12 of the Equity Definitions (any
such amount, a “Payment Obligation”), then Company shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless
(a) Company gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(g) as of the date of such election and (c) Dealer agrees, in its sole
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply.

 

 

Share Termination Alternative:

  

If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

 

Share Termination Delivery Property:

  

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a

 

14



--------------------------------------------------------------------------------

    

security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:

  

The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(k)(i).

 

Share Termination Delivery Unit:

  

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event. If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

 

Failure to Deliver:

  

Inapplicable

 

Other applicable provisions:

  

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all

 

15



--------------------------------------------------------------------------------

    

references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (k)

Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first Expiration Date, a Private Placement
Settlement or Registration Settlement for all deliveries of Restricted Shares
for all such Expiration Dates which election shall be applicable to all
Settlement Dates for such Warrants and the procedures in clause (i) or clause
(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Dealer (or any such affiliate of Dealer).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements, all reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall determine the appropriate discount to the
Share Termination Unit Price (in the case of settlement of Share Termination
Delivery Units pursuant to paragraph (j) above) or any Settlement Price (in the
case of settlement of Shares pursuant to Section 2 above) applicable to such
Restricted Shares in a commercially reasonable manner and appropriately adjust
the number of such Restricted Shares to be delivered to Dealer hereunder;
provided that in no event shall such number be greater than two times the Number
of Shares (the “Maximum Amount”). Notwithstanding the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery

 

16



--------------------------------------------------------------------------------

Units pursuant to paragraph (j) above) or on the Settlement Date for such
Restricted Shares (in the case of settlement in Shares pursuant to Section 2
above).

In the event Company shall not have delivered the full number of Restricted
Shares otherwise applicable as a result of the proviso above relating to the
Maximum Amount (such deficit, the “Deficit Restricted Shares”), Company shall be
continually obligated to deliver, from time to time until the full number of
Deficit Restricted Shares have been delivered pursuant to this paragraph,
Restricted Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Company additionally authorizes any
unissued Shares that are not reserved for other transactions. Company shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Restricted Shares to be delivered) and promptly deliver
such Restricted Shares thereafter.

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to paragraph (j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(1) or (2) (or any similar provision then in force) under the Securities
Act and (iii) the date upon which all Restricted Shares may be sold or
transferred by a non- affiliate pursuant to Rule 144 (or any similar provision
then in force) or Rule 145(d)(3) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Company shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Resale Period the amount of such excess (the
“Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”) in
an amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Amount.

 

17



--------------------------------------------------------------------------------

  (iii)

Without limiting the generality of the foregoing, Company agrees that any
Restricted Shares delivered to Dealer, as purchaser of such Restricted Shares,
(i) may be transferred by and among Dealer and its affiliates and Company shall
effect such transfer without any further action by Dealer and (ii) after the
period of 6 months from the Trade Date (or 1 year from the Trade Date if, at
such time, informational requirements of Rule 144(c) are not satisfied with
respect to Company) has elapsed after any Settlement Date for such Restricted
Shares, Company shall promptly remove, or cause the transfer agent for such
Restricted Shares to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares upon request by Dealer (or such
affiliate of Dealer) to Company or such transfer agent, without any requirement
for the delivery of any certificate, consent, agreement, opinion of counsel,
notice or any other document, any transfer tax stamps or payment of any other
amount or any other action by Dealer (or such affiliate of Dealer).

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l)

Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder and after taking into account any Shares deliverable to Dealer under
the letter agreement dated December 16, 2013 between Dealer and Company
regarding Base Warrants (the “Base Warrant Confirmation”), (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery and
after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit. For the
avoidance of doubt, the provisions set forth in this Section 9(l) shall apply
solely to the settlement date(s) of the Warrants and shall not affect the
aggregate number of Shares that Company is required to deliver to Dealer
hereunder, which number shall be determined pursuant to the provisions following
the headings “Procedures for Exercise,” “Valuation” and “Settlement Terms”
(other the provisions opposite the caption “Settlement Date(s)”) in Section 2 of
this Confirmation.

 

  (m)

Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for 90
days (it being understood that Dealer will not be considered an affiliate under
this paragraph solely by reason of its receipt of Shares pursuant to the
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, any delivery of Shares or
Share Termination Delivery Property hereunder at any time after 6 months from
the Trade Date (or 1 year from the Trade Date if, at such time, informational
requirements of Rule 144(c) are not satisfied with respect to Company) shall be
eligible for resale under Rule 144 of the Securities Act and Company agrees to
promptly remove, or cause the transfer agent for such Shares or Share
Termination Delivery Property, to remove, any legends referring to any
restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Company further agrees that any delivery of
Shares or Share Termination Delivery Property prior to the date that is 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), may be transferred by and among Dealer and its affiliates and Company
shall effect such transfer without any further action

 

18



--------------------------------------------------------------------------------

 

by Dealer. Notwithstanding anything to the contrary herein, Company agrees that
any delivery of Shares or Share Termination Delivery Property shall be effected
by book-entry transfer through the facilities of DTC, or any successor
depositary, if at the time of delivery, such class of Shares or class of Share
Termination Delivery Property is in book-entry form at DTC or such successor
depositary. Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act, as in
effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

  (n)

Governing Law. New York law (without reference to choice of law doctrine).

 

  (o)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (p)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (q)

Maximum Share Delivery. Notwithstanding any other provision of this Confirmation
or the Agreement, in no event will Company be required to deliver more than the
Maximum Amount of Shares in the aggregate to Dealer in connection with the
Transaction, subject to the provisions regarding Deficit Restricted Shares

 

  (r)

Right to Extend. Dealer may postpone, in whole or in part, any Expiration Date
or any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Daily Number of Warrants with respect to one or more
Expiration Dates) if Dealer determines, in its commercially reasonable judgment,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions or to enable Dealer to effect purchases of Shares in connection with
its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Issuer or an affiliated purchaser of Issuer, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Dealer.

 

  (s)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided further that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (t)

Securities Contract; Swap Agreement. The parties hereto intend for: (a) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code; (b) a party’s right to liquidate the Transaction and
to exercise any other remedies upon the occurrence of any Event of Default under
the Agreement with respect

 

19



--------------------------------------------------------------------------------

 

to the other party to constitute a “contractual right” as described in the
Bankruptcy Code; and (c) each payment and delivery of cash, securities or other
property hereunder to constitute a “margin payment” or “settlement payment” and
a “transfer” as defined in the Bankruptcy Code.

 

  (u)

Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to deliver or receive cash in respect of the settlement of the
Transaction contemplated by this Confirmation, except in circumstances where the
cash settlement thereof is within Company’s control (including, without
limitation, where an Event of Default by Company has occurred under
Section 5(a)(ii) or Section 5(a)(iv) of the Agreement, where Company elects to
deliver or receive cash or fails timely to elect to deliver or receive Share
Termination Delivery Property in respect of the settlement of such Transaction)
or in those circumstances in which holders of the Shares would also receive
cash.

 

  (v)

Future Agreement. Company agrees not to enter into any agreement (including,
without limitation, any credit facility) that would prohibit Company from
performing its obligations hereunder (including, without limitation, pursuant to
Section 6(d)(ii) of the Agreement).

 

  (w)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (x)

Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (y)

Early Unwind. In the event the sale of the “Additional Securities” (as defined
in the Underwriting Agreement) is not consummated with the Initial Purchaser for
any reason, or Company fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represent and acknowledge to the other
that upon an Early Unwind, all obligations with respect to the Transaction shall
be deemed fully and finally discharged.

 

  (z)

Foreign Account Tax Compliance Act. “Indemnifiable Tax” as defined in Section 14
of the Agreement shall not include any U.S. federal withholding tax imposed or
collected pursuant to

 

20



--------------------------------------------------------------------------------

 

Sections 1471 through 1474 of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”), any current or future regulations or official interpretations
thereof, any agreement entered into pursuant to Section 1471(b) of the Code, or
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

21



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Very truly yours,

    ROYAL BANK OF CANADA

    by its agent

    RBC Capital Markets, LLC

    By:

 

/s/ Alex Rabaev

    Name:

 

Alex Rabaev

    Title:

 

Associate Director

    By:

 

 

    Name:

 

    Title:

 

 

Accepted and confirmed

as of the Trade Date:

TTM TECHNOLOGIES, INC.

By:

 

/s/ Todd B. Schull

Authorized Signatory

Name:

 

Todd B. Schull

[Signature Page to Additional Warrant Confirmation – RBC]



--------------------------------------------------------------------------------

Annex A

Each Expiration Date for the Transaction is set forth below:

 

Number

    

Expiration Date

1

     March 15, 2021

2

     March 16, 2021

3

     March 17, 2021

4

     March 18, 2021

5

     March 19, 2021

6

     March 22, 2021

7

     March 23, 2021

8

     March 24, 2021

9

     March 25, 2021

10

     March 26, 2021

11

     March 29, 2021

12

     March 30, 2021

13

     March 31, 2021

14

     April 1, 2021

15

     April 5, 2021

16

     April 6, 2021

17

     April 7, 2021

18

     April 8, 2021

19

     April 9, 2021

20

     April 12, 2021

21

     April 13, 2021

22

     April 14, 2021

23

     April 15, 2021

24

     April 16, 2021

25

     April 19, 2021

26

     April 20, 2021

27

     April 21, 2021

28

     April 22, 2021

29

     April 23, 2021

30

     April 26, 2021

31

     April 27, 2021

32

     April 28, 2021

33

     April 29, 2021

34

     April 30, 2021

35

     May 3, 2021

36

     May 4, 2021

37

     May 5, 2021

38

     May 6, 2021

39

     May 7, 2021

40

     May 10, 2021

41

     May 11, 2021

42

     May 12, 2021

43

     May 13, 2021

44

     May 14, 2021

45

     May 17, 2021

46

     May 18, 2021

47

     May 19, 2021

48

     May 20, 2021

49

     May 21, 2021

50

     May 24, 2021

51

     May 25, 2021

 

A-1



--------------------------------------------------------------------------------

52

     May 26, 2021

53

     May 27, 2021

54

     May 28, 2021

55

     June 1, 2021

56

     June 2, 2021

57

     June 3, 2021

58

     June 4, 2021

59

     June 7, 2021

60

     June 8, 2021

61

     June 9, 2021

62

     June 10, 2021

63

     June 11, 2021

64

     June 14, 2021

65

     June 15, 2021

66

     June 16, 2021

67

     June 17, 2021

68

     June 18, 2021

69

     June 21, 2021

70

     June 22, 2021

71

     June 23, 2021

72

     June 24, 2021

73

     June 25, 2021

74

     June 28, 2021

75

     June 29, 2021

76

     June 30, 2021

77

     July 1, 2021

78

     July 2, 2021

79

     July 6, 2021

80

     July 7, 2021

81

     July 8, 2021

82

     July 9, 2021

83

     July 12, 2021

84

     July 13, 2021

85

     July 14, 2021

86

     July 15, 2021

87

     July 16, 2021

88

     July 19, 2021

89

     July 20, 2021

90

     July 21, 2021

91

     July 22, 2021

92

     July 23, 2021

93

     July 26, 2021

94

     July 27, 2021

95

     July 28, 2021

96

     July 29, 2021

97

     July 30, 2021

98

     August 2, 2021

99

     August 3, 2021

100

     August 4, 2021

101

     August 5, 2021

102

     August 6, 2021

103

     August 9, 2021

104

     August 10, 2021

105

     August 11, 2021

106

     August 12, 2021

107

     August 13, 2021

 

A-2



--------------------------------------------------------------------------------

108

     August 16, 2021

109

     August 17, 2021

110

     August 18, 2021

111

     August 19, 2021

112

     August 20, 2021

113

     August 23, 2021

114

     August 24, 2021

115

     August 25, 2021

116

     August 26, 2021

117

     August 27, 2021

118

     August 30, 2021

119

     August 31, 2021

120

     September 1, 2021

121

     September 2, 2021

122

     September 3, 2021

123

     September 7, 2021

124

     September 8, 2021

125

     September 9, 2021

126

     September 10, 2021

127

     September 13, 2021

128

     September 14, 2021

129

     September 15, 2021

130

     September 16, 2021

131

     September 17, 2021

132

     September 20, 2021

133

     September 21, 2021

134

     September 22, 2021

135

     September 23, 2021

136

     September 24, 2021

137

     September 27, 2021

138

     September 28, 2021

139

     September 29, 2021

140

     September 30, 2021

141

     October 1, 2021

142

     October 4, 2021

143

     October 5, 2021

144

     October 6, 2021

145

     October 7, 2021

146

     October 8, 2021

147

     October 11, 2021

148

     October 12, 2021

149

     October 13, 2021

150

     October 14, 2021

151

     October 15, 2021

152

     October 18, 2021

153

     October 19, 2021

154

     October 20, 2021

155

     October 21, 2021

156

     October 22, 2021

157

     October 25, 2021

158

     October 26, 2021

159

     October 27, 2021

160

     October 28, 2021

161

     October 29, 2021

162

     November 1, 2021

163

     November 2, 2021

 

A-3



--------------------------------------------------------------------------------

164

     November 3, 2021

165

     November 4, 2021

166

     November 5, 2021

167

     November 8, 2021

168

     November 9, 2021

169

     November 10, 2021

170

     November 11, 2021

171

     November 12, 2021

172

     November 15, 2021

173

     November 16, 2021

174

     November 17, 2021

175

     November 18, 2021

176

     November 19, 2021

177

     November 22, 2021

178

     November 23, 2021

179

     November 24, 2021

180

     November 26, 2021

181

     November 29, 2021

182

     November 30, 2021

183

     December 1, 2021

184

     December 2, 2021

185

     December 3, 2021

186

     December 6, 2021

187

     December 7, 2021

188

     December 8, 2021

189

     December 9, 2021

190

     December 10, 2021

191

     December 13, 2021

192

     December 14, 2021

193

     December 15, 2021

194

     December 16, 2021

195

     December 17, 2021

196

     December 20, 2021

197

     December 21, 2021

198

     December 22, 2021

199

     December 23, 2021

200

     December 27, 2021

201

     December 28, 2021

202

     December 29, 2021

203

     December 30, 2021

204

     December 31, 2021

205

     January 3, 2022

206

     January 4, 2022

207

     January 5, 2022

208

     January 6, 2022

209

     January 7, 2022

210

     January 10, 2022

211

     January 11, 2022

212

     January 12, 2022

213

     January 13, 2022

214

     January 14, 2022

215

     January 18, 2022

216

     January 19, 2022

217

     January 20, 2022

218

     January 21, 2022

219

     January 24, 2022

 

A-4



--------------------------------------------------------------------------------

220

     January 25, 2022

 

A-5